U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) of the Securities Exchange Act of 1934 JET NEKO, INC. (Exact name of registrant as specified in its charter) Delaware 38-3012740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2-3-48, Ehiranishi Miyazaki-shi, Miyazaki 888-0051 Japan (Address of principal executive offices) 81-985-65-8000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) TABLE OF CONTENTS Page Item 1 Business 3 Item 1A Risk Factors 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Properties 13 Item 4 Security Ownership of Certain Beneficial Owners and Management 13 Item 5 Directors and Executive Officers 14 Item 6 Executive Compensation 14 Item 7 Certain Relationships and Related Transactions, and Director Independence Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 8 Legal Proceedings 16 Item 9 Market Price of and Dividends on Registrant’s Common Equity and Related Stockholder Matters 17 Item 10 Recent Sales of Unregistered Securities 18 Item 11 Description of Securities to be Registered 18 Item 12 Indemnification of Directors and Officers 18 Item 13 Financial Statements and Supplementary Data F-1 Item 14 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 15 Financial Statements and Exhibits 19 2 Forward-Looking Statements This Form10 contains forward-looking information. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management of Jet Neko, Inc. (the “Company”, “Jet Neko”, or “we”) and other matters. One can find many of these statements by looking for words including, for example, “believes,” “expects,” “anticipates,” “estimates” or similar expressions in this Form10. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events. The Company has based the forward-looking statements relating to the Company’s operations on management’s current expectations, estimates and projections about the Company and the industry in which it operates. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In particular, we have based many of these forward-looking statements on assumptions about future events that may prove to be inaccurate. Accordingly, the Company’s actual results may differ materially from those contemplated by these forward-looking statements. Any differences could result from a variety of factors, including, but not limited to general economic and business conditions, competition, and other factors. Item 1. Description of Business. Overview We were incorporated in the State of Delaware on July 22, 1991 under the name Cattlemen’s Inc. On February 6 2008 our charter was revoked by the State of Delaware and our company was considered dormant.On March 26, 2010, Peter Klamka was appointed receiver for our companyand with funds supplied by Barton PK, LLC, a Michigan limited liability company (“Barton”), we reinstated our charter On April 1, 2010, we terminated registration under Section 12(g) of the Securities and Exchange Act of 1934. On June 11, 2010, Barton was issued 10,000,000 shares of common stock in exchange for $10,000 in expenses in conjunction with the receivership and Peter Klamka, the managing member of Barton, became the sole officer and director of our company.On July 14, 2010, we effectuated a 100 for 1reverse stock split.On July 15, 2010 we changed our name to Omoplata, Inc.On December 24, 2010, Peter Klamka resigned as an officer and director and Shiryu Kobashikawa, our current President and Chief Executive Officer, became our sole officer and director.On December 25, 2010, Jet Neko Co., Ltd. acquired 100,000 shares of our common stock from Barton. On December 28, 2010, we changed our name from Omoplata, Inc. to Jet Neko, Inc. On January 12, 2011, the Company issued 400,000 shares of restricted common stock valued at $40,000 to Shiryu Kobashikawa as director’s compensation. On January 17, 2011, we purchased all of the issued and outstanding shares of stock of Jet Neko KK, a Japanese company, from Shiryu Kobashikawa for 10,000 Japanese yen. On January 21, 2011, the Company issued to 195,000 shares of restricted common stock to Jet Neko KK for consideration of $78,313. On March 16, 2011, Jet Neko Co., Ltd. a Japanese corporation, was merged into Jet Neko KK, a wholly owned subsidiary and changed its name to Jet Neko Co. Ltd. On April 29, 2011, the Company amended its Certificate of Incorporation to effect a 1:100 forward stock split. As a result, the number of shares of authorized common stock were increased from 50,000,000 to 5,000,000,000 shares. The par value of our common stock was changed from $0.1 to $0.001. 3 On July 11, 2011, Shiryu Kobashikawa, our President, Chief Executive Officer and a director entered into a stock purchase agreement for the sale of 10,000,000 shares of our common stock by Mr. Kobashikawa to Hong Kong Alliance Fund, Limited for $2,500,000. We are currently headquartered in Miyazaki, Japan.We are a development stage company. From reconstitution on March 26, 2010 through December 31, 2010, we had no operations. Our business operations are conducted through our wholly-owned subsidiary, Jet Neko Co., Ltd., a Japanese corporation, located in Miyazaki, Japan.Jet Neko Co., Ltd. develops and sells computer software and hardware and solar energy cell phone chargers and batteries in Japan.On January 17, 2011, we acquired all of the shares of common stock of Jet Neko KK, a Japanese corporation, for 10,000 yen.On March 16, 2011, Jet Neko Co., Ltd., was merged into Jet Neko KK and Jet Neko KK changed its name to Jet Neko Co., Ltd. Our core business consists of the manufacturing, sale and installation of solar panels, solar electrical systems and associated products. Until 2009, we were involved with the monitoring-camera systems business, in addition to the solar panel business. Over the past two years, we have shifted our core business to the solar panel field with a concentration on research and development.Our main products include the solar outdoor light, portable solar generators and solar chargers. Our Business According to the European Photovoltaic Industry Association’s intermediate scenario, the introduction quantity of solar panels in the world is estimated to reach in 345GWp 2020, and 1081GWp(1.1TWp) in 2030. Fuji Keizai Co., Ltd. issued a report in 2010, entitled "The Report of the World PV System and Peripheral Device Market Research", in which they announced the following: * Market size of solar panel itself in 2025: Yen 8,997,800 million * Market size of solar panel and peripheral device in 2025: Yen 12,698,900 million * Market size of PV system construction (SI) in 2025: Yen 18.300,000 million We aim our sales promotion in the niche market of solar panels specifically small solar panels that the major manufacturers do not handle. Our business focus is on: Development and distribution of portable solar generators; Development and distribution of solar power supply for vending machines; Development and distribution of solar outdoor lights; Development and distribution of monitoring cameras and related software; Development and distribution of solar cell phone chargers; Product development, production and distribution of solar panels; Internet advertisement, information service, free-paper publication; Development and distribution of food service system software for business purposes; and Development of aqueous battery Our Products Include: Portable Solar Generator/Sola Unagi The Sola Unagi is a portable solar generator developed by employing the eco-friendly Sola Neko technology which we market to consumers and companies in Japan. The Sola Unagi comes with a 100W AC outlet and is housed in a compact case. This product integrates the battery, inverter, and controller and only sun is required for power generation in this product. The advantages of the Sola Unagi include its small size, lightweight, and no fuel design make it more convenient than conventional generators; integrated components (battery, inverter, converter); fuel is unnecessary; there is no noise; it begins charging as soon as it is exposed to the sun and can be used immediately; it is long lasting and has multipurpose. The generator can be used when there is no fuel, in case of a disaster or other emergency situation. It can also be used in a private capacity or a public capacity such as an evacuation center or other outdoor activities. However, the Sola Unagi may cost more than an engine formula and the output power is weaker than an engine formula. 4 Solar power supply for vending machine/Sola Taka (Hawk) The Sola Taka is a solar power supply for vending machines with the potential for CO2 reduction to combat global warming which is usable even during power failures during disasters or emergencies. Solar Outdoor Light/Sola Kirin The Sola Kirin generates electricity from sunlight and is used for outdoor lighting on the streets, parks and gardens. When the solar panel is placed under the sunlight, the Solar Outdoor Light will generate electricity and the lights will turn on automatically at night. LED bulbs are used for light because that type of bulb increases the life and length of the charge, and also there is no need for wiring because it is powered by solar energy. This is an ecological product which can be installed anywhere there is sunlight during the day. Although the initial cost may be higher than wired fluorescent lamps, we believe that the Solar Outdoor light provides advantages including, there is no need for wiring from public electricity, the light can be used when public electricity is lost, LEDs are used for light bulbs and are superior in durability, the cost of running these lights is less expensive than a wired fluorescent lamp. We believe we have an advantage over competing small-to-medium sized manufacturers in our industry because we believe that the quality, performance, and price of our solar outdoor lights is superior due to our research and development in developing our products. We market the Sola Kirin to 20 sales agencies in Japan. Solar Charger /Sola Neko Sola Neko is a revolutionary palm-sized, easy to use solar cell phone charger with a durable lightweight body. The charger converts solar energy to electricity through its solar panel for the use of the phone’s internal battery.The Sola Neko has reduced the charging time of cell phone batteries to 20 minutes in many cases through use of a booster chip, making Sola Neko a high speed charger. A built-in nickel hydride battery makes the charger resistant to heat. Sola Neko is also an eco-friendly charger as it can be used repeatedly, without having to change the battery once it is charged. Sola Neko is patented in Japan and is patent disclosed in 110 countries. Product Description: Resin/ABS body Type 4.0V/80mA/Single Crystal Silicon Solar Cells (MAX) 2.4V/650mA hydride batteries/storage batteries Nickel 4.5V ~ 5.0V output voltage from the charger Ultra-bright white LED/light source (Full Charge lasts 24 hours) Optimum temperature : -10° C ~ 50° C Operating temperature range Carriers Supported: Docomo /au /SoftBank (802SE We market the Sola Neko to consumers in Japan. 5 Intellectual Property We have the following intellectual property in Japan covering our technology: Solar cell phone charger Sola Neko Patent No. 4299223 which expires April 24, 2012. Solar outdoor light Sola Kirin Patent No. 4119476 which expires May 2, 2012. Solar power supply for Vending Machine Sola Taka Patent No. 4486474 which expires April 2, 2012. Utility models: Solar power supply for vending machine Utility model No. 3140221 which expires February 20, 2012. Canned cell phone charger which is fit for vending machine Utility model No. 3154713 which expires September 30, 2012. Design rights: Cell phone charger Design right No. 1205252 which expires March 26, 2012. Connecter for cell phone charger Design right No. 1334863 which expires January 25, 2012. Outdoor light Design right No. 1322786 which expires May 30, 2012. Outdoor light Design right No. 1353780 which expires February 20, 2012. Trademark Sola Taka Trademark No. 1378817 which expires January 28, 2016. Sola Chameleon Trademark No. 5236614 which expires June 5, 2014. Sola Neko Trademark No. 4715733 which expires October 3, 2013. SolaNeko Trademark No. 4715734 which expires October 3, 2013. Sola Unagi Trademark No. 5119615 which expires March 14, 2013. Sola Tako Trademark No. 5123661 which expires March 28, 2013. Sola Kirin Trademark No. 5123689 which expires March 28, 2013. Sola Kame Trademark No. 5127768 which expires April 11, 2013. Manufacturing and Sales We are a built-to-order manufacturer. Our products are assembled at our Sadowara factory Solar panels, which are the principal components of our products, are supplied from solar panel manufacturers.We have ten solar panel suppliers, which consist of four Japanese suppliers, four Taiwanese suppliers and two Chinese suppliers. We have 20 sales agencies which sell our products to end users. Competition Our industry is highly competitive and has low barriers to entry. Our target is a niche and special market to whichmany major Japanese companies do not make marketing efforts.There are many competitors for each our products and current competitors are mainly niche companies. However, if major companies manufacture similar products to ours and target our market, we may be unable to compete successfully against such companies as they may have significantly more capital and greater resources than we do for marketing, development, acquisitions or other opportunities. Our inability to compete with our current and potential competitors, may result in price reductions, reduced margins and the inability to achieve market acceptance. Employees As of February 8, 2011, we have 17 full-time employees. Item 1A. Risk Factors 6 Risk Related to Our Company We will require additional funds in the future to achieve our current business strategy and our inability to obtain funding will cause our business to fail. We will need to raise additional funds through public or private debt or equity sales in order to fund our future operations and fulfill contractual obligations in the future. These financings may not be available when needed. Even if these financings are available, it may be on terms that we deem unacceptable or are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our inability to obtain financing would have an adverse effect on our ability to implement our current business plan and develop our products, and as a result, could require us to diminish or suspend our operations and possibly cease our existence. Our ability to continue as a going concern is dependent on our ability to commence operations. As of December 31, 2010 we were a development stage company. Our ability to continue as a going concern is dependent upon our ability to commence a commercially viable operation and to achieve profitability.Our auditor’s report in our financial statements for the fiscal year ended December 31, 2010 contains a going concern opinion. We have a net loss of $1,113,697 from reconstitution inception (March 26, 2010),working capital deficiency of $2,613,193 and a stockholders’ deficit of $1,781,035 as of September 30, 2011. These factors raise substantial doubt about our ability to continue as a going concern. Management continues to actively seek additional sources of capital to fund current and future operations. There are no assurances that we will be successful in raising additional capital or successfully developing and commercializing our products and become profitable. Our limited operating history makes it difficult for us to accurately forecast net sales and appropriately plan our expenses. We have a limited operating history in the solar industry. As a result, it is difficult to accurately forecast our net sales and plan our operating expenses. We base our current and future expense levels on our operating forecasts and estimates of future net sales. Net sales and operating results are difficult to forecast because they generally depend on the volume and timing of the orders we receive, which are uncertain. Some of our expenses are fixed, and, as a result, we may be unable to adjust our spending in a timely manner to compensate for any unexpected shortfall in net sales. This inability could cause our net income in a given quarter to be lower than expected. We expect our quarterly financial results to fluctuate which may lead to volatility in our stock price. We expect our net sales and operating results to vary significantly from quarter to quarter due to a number of factors, including changes in: • demand for our products; •our ability to retain existing customers or encourage repeat purchases; •our ability to manage our product mix and inventory; •general economic conditions; •advertising and other marketing costs; •costs of expanding or enhancing our products. As a result of the variability of these and other factors, our operating results in future quarters may be below the expectations of public market analysts and investors. In this event, the price of our common stock may decline. 7 Our Chief Executive Officer and President, Shiryu Kobashikawa, beneficially owns approximately or has the right to vote 50.7% of our outstanding common stock. As a result, he will have the ability to control substantially all matters submitted to our stockholders for approval including: •election ofourboardofdirectors; •removal ofanyofourdirectors; •amendment ofourCertificate of Incorporationorbylaws;and •adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. As a result of his ownership and position he is able to influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. In addition, the future prospect of sales of significant amounts of shares held by him could affect the market price of our common stock if the marketplace does not orderly adjust to the increase in shares in the market and the value of your investment in our company may decrease.Mr. Kobashikawa's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. Because our industry is highly competitive and has low barriers to entry, we may lose market share to larger companies that are better equipped to weather a deterioration in market conditions due to increased competition. Our industry is highly competitive and fragmented, is subject to rapid change and has low barriers to entry. We may in the future compete for potential customers with electricians, utilities and other providers of solar power equipment or electric power. Some of these competitors may have significantly greater financial, technical and marketing resources and greater name recognition than we have. We believe that our ability to compete depends in part on a number of factors outside of our control, including: •the ability of our competitors to hire, retain and motivate qualified technical personnel; •the ownership by competitors of proprietary tools to customize systems to the needs of a particular customer; •the price at which others offer comparable services and equipment; •the extent of our competitors’ responsiveness to client needs; and •our technology. 8 Competition in the solar industry may increase in the future, partly due to low barriers to entry, as well as from other alternative energy resources now in existence or developed in the future. Increased competition could result in price reductions, reduced margins or loss of market share and greater competition for qualified technical personnel. There can be no assurance that we will be able to compete successfully against current and future competitors. If we are unable to compete effectively, or if competition results in a deterioration of market conditions, our business and results of operations would be adversely affected. If we are unable to attract, train and retain highly qualified personnel, the quality of our services may decline and we may not successfully execute our internal growth strategies. Our success depends in large part upon our ability to continue to attract, train, motivate and retain highly skilled and experienced employees, including technical personnel. Qualified technical employees periodically are in great demand and may be unavailable in the time frame required to satisfy our customers’ requirements. While we currently have available technical expertise sufficient for the requirements of our business, expansion of our business could require us to employ additional highly skilled technical personnel. We expect competition for such personnel to increase as the market for solar power expands. There can be no assurance that we will be able to attract and retain sufficient numbers of highly skilled technical employees in the future. The loss of personnel or our inability to hire or retain sufficient personnel at competitive rates of compensation could harm our business. If we are unable to successfully achieve broad market acceptance of our products, we may not be able to generate enough revenues in the future to achieve or sustain profitability. We are dependent on the successful commercialization of our solar products. The market for small solar products is at an early stage of development and unproven. Our technology may not gain adequate commercial acceptance or success for our business plan to succeed. If we experience quality control problems or supplier shortages from component suppliers, our revenues and profit margins may suffer. Our dependence on third-party suppliers for components of our products involves several risks, including limited control over pricing, availability of materials, quality and delivery schedules. Any quality control problems or interruptions in supply with respect to one or more components or increases in component costs could materially adversely affect our customer relationships, revenues and profit margins. Our technology competes against other small solar technologies. Competition in our market may result in pricing pressures, reduced margins or the inability of our products to achieve market acceptance. We compete against many companies seeking to address the solar power market. We may be unable to compete successfully against our current and potential competitors, which may result in price reductions, reduced margins and the inability to achieve market acceptance. Our competition may have significantly more capital than we do and as a result, they may be able to devote greater resources to take advantage of acquisition or other opportunities more readily. 9 Intellectual property rights may not protect our business. We use a combination of patents, trademarks and trade secrets to protect any proprietary intellectual property rights that we may develop or acquire from third parties. We cannot assure you that patent and trademark registration applications will result in issued patents and registered trademarks, or that, if issued, our applications will be upheld if challenged. Further, even if granted, we cannot assure you that these patents and trademarks will provide us with any protection from competitors or, that if they do provide any meaningful level of protection, that we will have the financial resources necessary to enforce our patent and trademark rights. In addition, we cannot assure you that others will not independently develop technologies similar to those covered by our pending patents and trade secrets, or design around the pending patents. If others are able to design around our patents, our results of operations could be materially adversely affected. Further, we will have very limited, if any, protection of our proprietary rights in those jurisdictions where we have not affected any filings or where we fail to obtain protection through our filings. There can be no assurance that third parties will not assert intellectual property infringement claims against us with respect to products we may develop. We may be responsible for defending against charges of infringement of third party intellectual property rights by our actions and products and such assertion may require us to refrain from the sale of our products, enter into royalty arrangements or undertake costly litigation. Further, challenges may be instituted by third parties as to the validity, enforceability and infringement of our patents. Our adherence to industry standards with respect to our product may limit our opportunities to provide proprietary features which may be protected. If we cannot effectively increase and enhance our sales and marketing capabilities, we may not be able to increase our revenues. We need to further develop our sales and marketing capabilities to support our commercialization efforts. If we fail to increase and enhance our marketing and sales force, we may not be able to enter new or existing markets. Failure to recruit, train and retain new sales personnel, or the inability of our new sales personnel to effectively market and sell our products, could impair our ability to gain market acceptance of our products. RISKS RELATING TO OUR COMMON STOCK We may in the future issuance additional shares of our common stock which may have a dilutive effect on our stockholders. Our Certificate of Incorporation authorizes the issuance of 5,000,000,000 shares of common stock, of which75, 137,400 shares are issued and outstanding as of February 8,2012.The future issuance of our common shares may result in substantial dilution in the percentage of our common shares held by our then existing stockholders. We may value any common stock issued in the future on an arbitrary basis.The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. We do not currently intend to pay dividends on our common stock and consequently, your ability to achieve a return on your investment will depend on appreciation in the price of our common stock. We have never declared or paid any cash dividends on our common stock and do not currently intend to do so for the foreseeable future. We currently intend to invest our future earnings, if any, to fund our growth. Therefore, you are not likely to receive any dividends on your common stock for the foreseeable future and the success of an investment in shares of our common stock will depend upon any future appreciation in its value. There is no guarantee that shares of our common stock will appreciate in value or even maintain the price at which our stockholders have purchased their shares. 10 We may be exposed to potential risks resulting from requirements under Section 404 of the Sarbanes-Oxley Act of 2002. If we become registered with the SEC, we will be required, pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, to include in our annual report our assessment of the effectiveness of our internal control over financial reporting. We do not have a sufficient number of employees to segregate responsibilities and may be unable to afford increasing our staff or engaging outside consultants or professionals to overcome our lack of employees. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the SEC, the New York and NYSE AMEX Equities exchanges and the Nasdaq Stock Market, as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities which are listed on those exchanges or the Nasdaq Stock Market. Because we are not presently required to comply with many of the corporate governance provisions and because we chose to avoid incurring the substantial additional costs associated with such compliance any sooner than necessary, we have not yet adopted these measures. We do not currently have independent audit or compensation committees. As a result, our directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested director transactions, conflicts of interest and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations. The costs to meet our reporting and other requirements as a public company subject to the Exchange Act of 1934 will be substantial and may result in us having insufficient funds to expand our business or even to meet routine business obligations. If we become a public entity, subject to the reporting requirements of the Exchange Act of 1934, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements. We estimate that these costs will range up to $35,000 per year for the next few years and will be higher if our business volume and activity increases but lower during the first year of being public because our overall business volume will be lower, and we will not yet be subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. As a result, we may not have sufficient funds to grow our operations. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Certain statements contained in this prospectus, including statements regarding the anticipated development and expansion of our business, our intent, belief or current expectations, primarily with respect to the future operating performance of our company and the products we expect to offer and other statements contained herein regarding matters that are not historical facts, are "forward-looking" statements. Future filings with the SEC, future press releases and future oral or written statements made by us or with our approval, which are not statements of historical fact, may contain forward-looking statements, because such statements include risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. All forward-looking statements speak only as of the date on which they are made.We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. 11 Overview Our business operations are conducted through our wholly-owned subsidiary, Jet Neko Co., Ltd. Our core business consists of the manufacturing, sale and installation of solar panels, solar electrical systems and associated products. Until 2009, we were involved with the monitoring-camera systems business, in addition to the solar panel business. Over the past two years, we have shifted our core business to the solar panel field with a concentration on research and development.Our main products include the solar outdoor light, portable solar generators and solar chargers. Results of Operations For the Year Ended December 31, For the Nine Months Ended Total revenues $
